352 F.2d 308
Zackriah RICHARDS, Appellant,v.William C. HOLMAN, Warden, Kilby Prison, Appellee.
No. 22570.
United States Court of Appeals Fifth Circuit.
Nov. 15, 1965.

Zackriah Richards, Montgomery, Ala., for appellant.
Paul T. Gish, Jr., Asst. Atty. Gen., Montgomery, Ala., Richmond M. Flowers, Atty. Gen. of Alabama, Montgomery, Ala., for appellee.
Before MARIS,1 RIVES and BELL, Circuit Judges.
PER CURIAM.


1
We find ourselves in agreement with the opinion and decision of the district court reported in 239 F.Supp. at page 137.


2
The judgment is therefore affirmed.



1
 Of the Third Circuit, sitting by designation